                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ROBERT W. JOHNSON,

                       Plaintiff,

vs.                                                          Case No.: 2:19-cv-1130
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Deavers

NATIONWIDE INSURANCE, et al.,

                       Defendants.


                                             ORDER

       On April 17, 2019, the United States Magistrate Judge issued an Initial Screen Report

and Recommendation recommending that Plaintiff’s Complaint be dismissed for failure to state a

claim upon which relief can be granted. (See Report and Recommendation, Doc. 7). The parties

were advised of their right to object to the Report and Recommendation. This matter is now

before the Court on Plaintiff’s Objections to the Report and Recommendation. (See Doc. 8).

Plaintiff has also filed a Motion to Amend his Complaint. (Doc. 9). The Court will consider the

matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff merely restates the same allegations made in his Complaint and generally objects

to the recommended dismissal. As the Magistrate Judge correctly concluded, Plaintiff’s

conclusory allegations are insufficient to maintain this case. He has failed to allege any specific

wrongful conduct by any named Defendant. Further, Plaintiff has failed to sufficiently allege

claims for violation of the Due Process Clause and negligence. In his objection, Plaintiff has

failed to state sufficient grounds to overturn the Magistrate Judge’s well-reasoned Order and
Report and Recommendation. Plaintiff’s general objections are not sufficient to preserve any

issues for review, and “[a] general objection to the entirety of the magistrate’s report has the

same effects as would a failure to objection.” Howard v. Sec’y of H.H.S., 932 F.2d 505, 509 (6th

Cir. 1991).

       With respect to Plaintiff’s Motion to Amend his Complaint, he has merely reasserted the

same claims raised in his original Complaint. Therefore, the Court finds that any amendment to

the Complaint would be futile and therefore denied. Therefore, for the reasons stated in detail in

the Report and Recommendation, this Court finds that Plaintiff’s Objections are without merit

and are hereby OVERRULED.

       The Report and Recommendation, Document 7, is hereby ADOPTED and AFFIRMED.

Plaintiff’s Motion to Amend, Document 9, is DENIED. Plaintiff’s Complaint is hereby

dismissed.

       The Clerk shall remove Documents 7, 8, and 9 from the Court’s pending motions list.

The Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
